DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 23 and 24 recite the use of a paste-like electrolyte and claims 25 and 26 recite a solid-state electrolyte.  However, claimed 19 and 20, which each of these claims depend from requires “a means to make turbulent flows in said electrolytic solutions”.   The specification as filed fails to describe with enough details how to achieve a device that achieves turbulent flow while using either a paste-like or solid-state electrolyte.  
The Office acknowledges its duty in making the enablement rejection to address the factors set forth in In re Wands as discussed in MPEP 2164.  Here, factors (F) the amount of direction provided by the inventor and (G) the existence of working examples are the factors which bear upon the instant fact pattern.  While the Application does clearly suggest the use of paste-like or solid-state electrolytes, such electrolytes would have been understood by one of ordinary skill in the art as not being subject to flow during use of the cell.  Thus, the paste-like or solid-state electrolyte could not have been understood as being subjected to turbulent flow.  As such, since the specification fails to either describe how to use the paste-like or solid-state electrolytes with turbulent flow or providing working examples of this combination, the application as filed does not enable one of ordinary skill in the art to make the invention as claimed.  
Note that if claims directed to the paste-like or solid-state electrolyte are presented that do not also include requirements of flow of the electrolyte (such as by making these claims dependent upon one of claims 15, 16 or 17), such theoretical claims would not be subjected to the rejection under 35 U.S.C. 112(a).  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “paste-like” in claims 23 and 24 is a relative term which renders the claim indefinite. The term “paste-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 12, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooe et al (US 7,708,896).
Ooe et al teach (see abstract, figs. 4-7 and col. 11, lines 16-22) an electrolysis device, that is capable of heat production, wherein the device included an electrolysis cell (100) with an anode (one of electrodes 113 and 114) and a cathode (the other of electrodes 113 and 114) and an electrolytic solution accommodated in the electrolysis cell.  Further, the anode and cathode of Ooe et al were arranged such that the gap between the electrodes narrowed from the upstream toward the downstream.  This feature equates to the feature of claim 21 (“wherein said means to enhance collision frequency is narrowing an interval between said anodes and said cathode”).  
Therefore, since Ooe et al teach the same structure of a narrowing interval between the anode and the cathode, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Ooe et al.  
Regarding claim 12, as noted with respect to claim 13, the device of Ooe et al would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the urging of the flow towards each other by the narrowing of the gap between the anode and the cathode.
Regarding claims 14 and 21, as noted above, the device of Ooe et al included means comprising the anode and cathode being arranged to narrow the interval therebetween.  This arrangement is taught by both the specification and claim 21 as being a suitable “means for enhanc[ing] the collision frequency of ionic vacancies with different signs”.
Claims 13, 12, 14, 15, 16, 19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manikkathiagarajah et al (US 2014/0027307).
Manikkathiagarajah et al teach (see abstract, figs. 1 and 16, and paragraphs [0112], [0156], [0182], [0185]-[0188]) an electrolysis device that is capable of heat production, wherein the device included an electrolysis cell (1, 100) including an anode (“Anode”, 3) and a cathode (“Cathode”, 2) and an electrolyte solution accommodated in the cell.  Manikkathiagarajah et al teach that the anode and cathode were separated by a gap of small size, such as 50 m, that was effective at causing turbulent flow of the electrolyte solution within the gap to cause rapid and complete mixing of the electrolyte solution.  This feature equates to the feature of claims 16 and 19 (“wherein said means to drive electrolytic solutions further comprises a means to make turbulent flows in said electrolytic solutions”).  
Therefore, since Manikkathiagarajah et al teach the same structure of inducing turbulence in the electrolyte solution flow, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Manikkathiagarajah et al.  
Regarding claim 12, as noted with respect to claim 13, the device of Manikkathiagarajah et al would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the urging of the vacancies towards each other due to the turbulent flow inside the cell.
Regarding claims 14, 15, and 19, as noted above, the device of Manikkathiagarajah et al included means comprising a means to make turbulent flows in the electrolytic solution.  This arrangement is taught by both the specification and claim 19 as being a suitable “means for enhanc[ing] the collision frequency of ionic vacancies with different signs”.
Regarding claim 16, note that Manikkathiagarajah et al teach application of an electric potential between the anode and cathode, thus meeting the requirement of claim 16 of “wherein said means to drive electrolytic solutions is a means to make electrolytic solutions stream by electromagnetic force arising from applied voltage”.  The application of voltage in Manikkathiagarajah et al inherently produced at least some electromagnetic force upon the electrolyte solution.  
Regarding claim 22, Manikkathiagarajah et al teach that the anode and cathode were separated by a gap of 50 m, which is less than 0.1 mm.  
Claims 13, 12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melosi (US 8,034,220).
Melosi teaches (see abstract, fig. 1, col. 2, lines 53-67, and col. 3, line 65 to col. 4, line 30) an electrolysis device, that is capable of heat production, wherein the device included an electrolysis cell (11) including an anode (one of electrodes 15) and a cathode (the other of electrodes 15) and an electrolytic solution (aqueous solution of KOH, see claim 6) accommodated in the cell.  Melosi teaches that the electrodes are formed with macro openings therein and applying dynamic (alternating) pressure gradients to the reactants.  This feature equates to the feature of claim 17 (“wherein said means to drive electrolytic solutions is a means to make electrolytic solutions stream by applying dynamic pressures”).  
Therefore, since Melosi et al teach the same means of applying dynamic pressures to the electrolytic solution flow, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Melosi.  
Regarding claim 12, as noted with respect to claim 13, the device of Melosi would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the application of the dynamic pressure to the electrolyte solution.  
Regarding claims 14, 15, and 17,  as noted above, the device of Melosi included means that applied a dynamic pressure to the electrolyte solution.  This arrangement is taught by both the specification and claim 17 as being a suitable “means for enhance[ing] the collision frequency of ionic vacancies with different signs”.
Regarding claim 20, Melosi teaches (see col. 4, lines 31-56) making the electrodes through which the electrolyte solution flows from porous sintered materials with a metallic mesh support.  With respect to claim 20, the language requires a “means to make turbulent flows in said electrolytic solutions”, which means is defined in the specification (see page 10, lines 7-12 and page 13, lines 7-10) as including installation of a mesh-type material or other material to disturb the flow in the channel of electrolytic solution.  The porous electrodes of Melosi have a structure that is capable of performing the formation of turbulent flow of the electrolyte solution since the porous electrodes were interposed in the flow channel of the electrolyte solution and were effective at disturbing the flow of solution therethrough.  
Claims 13, 12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goens et al (US 3,972,795).
Goens et al teach (see abstract, figs. 1-4, col. 2, lines 3-42) an electrolysis device, that is capable of heat production, wherein the device included an electrolysis cell (10) including an anode (one of electrodes 30 or 46) and a cathode (the other of electrodes 30 or 46) and an electrolytic solution accommodated in the cell.  Goens et al teach that the electrodes (each of electrodes 30 and 46) are formed with macro openings therein to induce turbulent flow of the electrolytic solution within the cell.  This feature equates to the feature of claim 18 (“wherein said means to drive electrolytic solutions further comprises a means to make turbulent flows in said electrolytic solutions”).  
Therefore, since Goens et al teach the same structure of inducing turbulence in the electrolytic solution flow, one of ordinary skill in the art at the time of filing would have had a reasonable basis for understanding that the collisions of ionic vacancies both occurred and also occurred with an increased frequency due to the structure taught by Goens et al.  
Additionally, the electrolysis cell of Goens et al included a narrowing (e.g. opening 16 in the outlet end cap 14) at the outlet of the electrolysis cell (see col. 5, lines 44-63).  Such narrowing at the outlet is also taught by the specification as being a means for enhancing the frequency of collisions of ionic vacancies of both kinds.  
Regarding claim 12, as noted with respect to claim 13, the device of Goens et al would have been expected by one of ordinary skill in the art to have inherently produced the collisions between positive ionic vacancies produced at an anode and negative ionic vacancies produced at a cathode by the urging of the vacancies towards each other due to the turbulent flow inside the cell.
Regarding claims 14, 15, and 18, as noted above, the device of Goens et al included means comprising a means to make turbulent flows in the electrolytic solution.  This arrangement is taught by both the specification and claim 18 as being a suitable “means for enhanc[ing] the collision frequency of ionic vacancies with different signs”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Awano et al (US 6,818,107) is cited as showing an electrolytic cell comprising a solid-state electrolyte wherein the anode and cathode were separated by the solid-state electrolyte at a very small thickness, such approximately 20 microns (see Example 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794